Citation Nr: 1518561	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  09-23 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than July 1, 2008, for the award of a 30 percent disability rating for service-connected urticaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from May 1984 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, in which the RO assigned an increased disability rating of 30 percent for the Veteran's service-connected urticaria, assigning an effective date of July 1, 2008.


FINDINGS OF FACT

1.  The RO granted the Veteran's claim for service connection for urticaria in an April 2007 rating decision; it assigned an initial noncompensable disability rating.  The Veteran did not appeal that decision.

2.  The Veteran filed a claim for an increased rating for her service-connected urticaria on July 1, 2008.

3.  Entitlement to a 30 percent rating for service-connected urticaria was not factually ascertainable prior to July 1, 2008.


CONCLUSION OF LAW

An effective date earlier than July 1, 2008, for the award of a 30 percent disability rating for urticaria is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification action needed to make a decision as to the claim for an earlier effective date has been accomplished.  Through a July 2008 notice letter, the Veteran was notified of the information and evidence to substantiate her underlying claim for an increased rating for her service-connected urticaria.  This letter also informed the Veteran of the general criteria for assigning disability ratings and effective dates.  The Board also finds that the July 2008 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Consequently, a remand for further VCAA notification is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The outcome of this appeal turns on a determination as to the date that a claim for increase was filed and when levels of disability were factually ascertainable based on evidence that has already been associated with the claims file.  There is no need for a medical examination or opinion.  There is no suggestion that additional evidence relevant to these matters exists and can be procured.  No further development action is required.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

The Veteran seeks an earlier effective date for the award of a 30 percent disability rating for her service-connected urticaria.  In particular, the Veteran contends that she filed a notice of disagreement with the April 2007 rating decision granting service connection for urticaria and assigning an initial noncompensable rating but that the appeal was improperly closed.  

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  An exception to that rule provides that the effective date of an award of an increase shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2), 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125 (1997).

Thus, when addressing the effective date for an award of increased compensation, the Board must determine when a claim for increased compensation was received, and when a factually ascertainable increase in disability occurred.  With respect to the first of these determinations, the Board notes that once a formal claim for VA benefits has been filed, a subsequent informal request for increase will be accepted as a claim.  38 C.F.R. § 3.155(c) (2014).  Generally, the informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

Additionally, VA or uniformed services medical records may form the basis of an informal claim for increased benefits where a formal claim for service connection has already been allowed.  38 C.F.R. § 3.157 (2014).  Under 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  Otherwise, in the case of evidence from a private physician, date of receipt of any record or report will be accepted as the date of receipt of a claim.  38 C.F.R. § 3.157(b)(2).

The Veteran was awarded service connection for urticaria in a rating decision dated in April 2007, which assigned an initial noncompensable disability rating.  The following month, in May 2007, the Veteran submitted a letter, via her representative, requesting VA to take action regarding "Entitlement to an increased rating based on convalescence and increase evaluation for GERD."  No mention of disagreement with the rating assigned for urticaria in the April 2007 rating decision was made; there is no indication in the letter whatsoever that the Veteran disagreed with the initial noncompensable rating assigned or that she wished to file a new claim for increase.  Simply, there is no evidence in the file from the time of the April 2007 initial grant of service connection to the July 1, 2008, claim for increase that would indicate the Veteran's wish to file a claim for an increased rating for her service-connected urticaria.  

The Veteran subsequently submitted a claim that was received by VA on July 1, 2008, in which she indicated her desire to file a claim for an increased rating for her service-connected urticaria.  The Veteran was afforded a VA examination in July 2008, at which time she was noted to experience hives over greater than five percent, but less than twenty percent, of her total body area, but the urticaria did not require corticosteroid or immunosuppressive treatment.  Based on the results of that examination, the Veteran's disability rating was increased to 30 percent, effective July 1, 2008, the date the RO received the Veteran's claim for an increased rating.  There is no document of record that was received or dated earlier than July 1, 2008, that could be construed as a claim for an increased rating for urticaria.  (Once a claim for compensation has been allowed or a claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of certain treatment records, or the date of VA or uniformed services outpatient or hospital examination will be accepted as the date or receipt of a claim; however, there is no indication that such records exist in the Veteran's case, at least none after the April 2007 rating decision and before the July 1, 2008, effective date already assigned.  38 C.F.R. § 3.157 (2014).)  The Veteran was therefore afforded the earliest possible effective date for the 30 percent rating.  The only exception to this effective date would be in an instance where it was factually ascertainable that an increase in disability had occurred within the year prior to the date of receipt of the claim.  See 38 C.F.R. § 3.400(o)(2).

In that connection, the Board acknowledges that there are statements from four of the Veteran's friends and co-workers attesting to her worsening urticaria over an approximately two-year period, as well as VA treatment records from February 2008 and May 2008 for urticaria, which was noted in May 2008 to be getting "progressively worse."  However, despite these records, the Board finds that neither the lay statements from the Veteran's co-workers nor the two VA treatment records document with any clarity that the Veteran's urticaria had worsened to the point of both causing recurrent debilitating episodes and requiring intermittent systemic immunosuppressive therapy for control.  Indeed, although the lay statements reference "anti-inflammatory medications" the Veteran was taking prior to July 1, 2008, there is no evidence that these statements were anything other than assumptions made by the writers, or restatement of the Veteran's description of her medication regimen.  Similarly, the February 2008 VA treatment record was a report of telephone contact in which the Veteran complained of a flare-up of urticaria and requested a medical appointment, to which she appears not to have reported.  In addition, the May 2008 VA treatment record documents the Veteran's complaints of an itchy rash and the physician's prescriptions to treat the disorder but do not indicate that the condition was debilitating.  In sum, the Board finds that it was not factually ascertainable that the Veteran's urticaria had increased in disability within one year prior to the July 1, 2008, filing of the claim for increase. 

Given the facts described above, the Board concludes that a date earlier than July 1, 2008, may not be assigned for the award of the 30 percent rating.  The April 2007 decision became final when the Veteran failed to appeal, and the Veteran submitted no new claim for increase until July 1, 2008.  Because of the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400, an effective date earlier than the date of receipt of the new claim may not be assigned.  Accordingly, because July 1, 2008, is the date of claim, the earliest possible effective date has been set for the assignment of the 30 percent disability rating for urticaria.  There is no evidentiary basis to assign an earlier effective date for the grant of an increased rating for urticaria.  See 38 C.F.R. § 3.400.  Consequently, an earlier effective date is not warranted, and the appeal must be denied.


ORDER

Entitlement to an effective date earlier than July 1, 2008, for award of a 30 percent disability rating for service-connected urticaria is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


